Plaintiff commenced this action to foreclose a materialman's lien for materials furnished by plaintiff to the defendant subcontractor, A. Fraumeni. Said defendant and the defendant owners, J. Bulleri and Christine Bulleri, defaulted and the action was dismissed as to the defendant T. Sharman, the contractor. Judgment of default was entered after a hearing, which judgment decreed foreclosure of the lien in the sum of $302.60. The defendant owners appeal.
[1] Appellants have not complied with rule VIII of the Rules of the Supreme Court and District Courts of Appeal. Their brief fails to "present each point separately, under an appropriate heading, showing the nature of the question to be presented". In fact, the brief contains no headings whatever except the words "Appellants' Opening Brief" on the first page thereof. This rule has been in effect for several years and the necessity of compliance therewith has been frequently called to the attention of the bar. (Best v. Martin, 124 Cal.App. 245
[12 P.2d 80]; Kaltenberger v. Alexander Hotel Co., 124 Cal.App. 198
[12 P.2d 59]; Sun Lumber Co. v. Bradfield, 122 Cal.App. 391
[10 P.2d 183]; Estate of Smith, 121 Cal.App. 368
[9 P.2d 244]; Stout v. Farwell, 119 Cal.App. 521
[6 P.2d 983]; Richmond Terminal Corp. v. Parr Terminal Co.,116 Cal.App. 360 [2 P.2d 579]; Corcoran v. Ward, 115 Cal.App. 180
[1 P.2d 455]; Hawkins v. Doolittle, 113 Cal.App. 619
[298 P. 862]; Dunn v. Farrow, 104 Cal.App. 660
[286 P. 709]; Barnes v. Cocke, 99 Cal.App. 700
[279 P. 190].) Under the terms of the rule the appeal may be dismissed when the rule is ignored. We deem this a proper case in which to order such dismissal for appellants have not only failed to present their points *Page 74 
properly in this court, but also permitted their default to be entered and failed to make any presentation of their points in the trial court.
The appeal is dismissed.
Nourse, P.J., and Sturtevant, J., concurred.